Citation Nr: 1517847	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  09-17 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include a
disorder manifested by depression.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1978.

This case originally came before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claim.

By a decision dated in June 2012, the Board denied the Veteran's claim for service connection for an acquired psychiatric disorder.  The Veteran appealed the Board's June 2012 decision to the United States Court of Appeals for Veterans Claims (the Court).  The parties filed a Joint Motion for Remand (JMR) requesting that the Court vacate the Board's decision finding that the Veteran is not entitled to service connection for an acquired psychiatric disorder.  The JMR does not take issue with the Board's decision regarding the other issue.  In a September 2012 Order, the Court granted the JMR and vacated that portion of the June 2012 Board decision denying service connection for an acquired psychiatric disorder.  

The issue was remanded in August 2013 for a VA examination and opinion.  By a decision dated in January 2014, the Board denied the Veteran's claim for service connection for an acquired psychiatric disorder.  The Veteran appealed the Board's decision to the Court.  In a December 2014 memorandum decision, the Court set aside the Board's January 2014 decision and remanded the matter for further proceedings.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

In the December 2014 memorandum decision, the Court set aside the Board's January 2014 decision on the basis that the Board erred in failing to comply with the terms of a 2012 Court-granted JMR.  A remand order by the Court imposes on the Secretary a duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Substantial compliance, rather than strict compliance, is required.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (no Stegall violation when the examiner "substantially complied with the Board's remand order").  Substantial compliance with the terms of a remand is shown when the Secretary's actions "resolve the issue that required the remand order."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see Dyment, 13 Vet. App. at 146-47.  Where the Board's decision does not comply with a prior Court remand, the proper remedy is to vacate the Board's decision and remand the matter "with a direction that the Secretary promptly comply with the previous and present remands of this Court."  Stegall, 11 Vet. App. at 271. 

The Court noted that in the 2012 JMR, the parties agreed that remand was warranted for the Board to discuss the necessity of a medical examination to address whether the in-service racial harassment and psychiatric symptoms claimed by the Veteran gave rise to his current mental disorder.  The parties noted that the Board found the Veteran competent to state that he had suffered racial harassment while in service.  In accordance with the 2012 JMR, the Board sought an additional medical examination.  See the August 2013 remand.  However, the Court found that the October 2013 examination did not offer an opinion as to whether the Veteran's psychiatric disorder stems from the in-service harassment and, therefore, the Board failed to substantially comply with a major basis for remand which was determining whether the claimed in-service harassment caused the Veteran's current disability.   The Court also found that the October 2013 VA medical examination offered no opinion as to whether the in-service harassment caused or aggravated the Veteran's psychiatric disorder and, therefore, the VA examination was not adequate.  

The Board notes that the January 2014 Board decision indicates that the Veteran's service personnel records indicate the Veteran separated from service due to a severe character and personality disorder that brings upon violent episodes particularly when aggravated by alcohol.  Service records show that a Sanity Board hearing was held in April 1978 with regard to a psychiatric evaluation of the Veteran conducted in March 1978.  The Sanity Board held that the Veteran's personality was best characterized by deeply ingrained maladapted patterns of behavior that were "quite different" in quality from psychosis or neurosis.  The Veteran's behavioral pattern was often characterized by outburst of rage or verbal or physical aggressiveness.  It was noted that he was, at times, quite excitable, aggressive, and overly responsive to environmental pressures and a diagnosis of explosive personality disorder was rendered.  The Veteran has been treated by the VA since 2008 and currently has diagnoses of alcohol dependence with a history of impulse control disorder and adjustment disorder with depression and anxiety.

In light of the above, the Board finds that additional examination is necessary in this matter. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any acquired psychiatric disorder.  The claims folder must be made available to the examiner for review in connection with the examination. 

a)  The examiner should identify all current DSM-V diagnoses and any such disorder that has been manifested at any time since March 2008.  

b)  For each diagnosed psychiatric disorder, the examiner should opine whether it is at least as likely as not (at least a 50 percent probability) that the disorder first manifested during service or is etiologically related to service.

The examiner must render an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that any current psychiatric disorder was caused by or is due to the alleged in-service racial harassment claimed by the Veteran.  Attention is invited to the Veteran's May 2008 statement.   

c)  The examiner must opine whether it is at least as likely as not (at least a 50 percent probability)that any current psychiatric disorder clearly and unmistakably (obvious, manifest, undebatable) pre-existed the Veteran's period of service and, if so, whether any such pre-existing psychiatric disorder was permanently increased in disability during active service and any such increase was not due to the natural progress of the disability.  Temporary or intermittent flare-ups during service of a preexisting disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.

In providing the opinion, the examiner is requested to evaluate the Veteran's lay history as to the psychiatric disorder.  In answering the questions posed above, the examiner is advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, and that his reports must be considered in formulating the requested opinions.  If the Veteran's lay reports are discounted, the examiner should provide a rationale for doing so.

The examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

2.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claim for service connection for a psychiatric disorder in light of all evidence of record.  If any benefit sought on appeal remains denied, furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

